DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………….……………………………………………… 2
Allowable Subject Matter…………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter……………………………………….. 3
Conclusion…………………………………………………………………………….………...... 4


Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to RCE filed October 10, 2012.Claims 1-9 are pending. In response to Amendment, the previous rejection of Claim(s) 1,3 11, 13 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Sunkavalli et al. (US 2018/061028) and the previous rejection claim 2, 5, 7, 10, 12, 15, 16, 19, and 21-22 under 35 U.S.C. 103 as being obvious over  Sunkavalli et al. (US 2018/061028) and Kim et al. (US 2016/0070952) are withdrawn.

				
				Allowable Subject Matter 
Claims 1, 3-11, and 13-23 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Sunkavalli  teaches the method of performing an object illumination manipulation on a first image, the method comprising: 
receiving the first image and an input of a predetermined light direction, the predetermined light direction comprising one of a default light direction or a user- defined light direction ( obtain target image 106 and reference image 108 as input (i.e., input images). Target image 106 and reference image 108 can be 
generating a second image with a first object detected from the first image ( a salient portion of the image may be identified as an object for relighting. In some cases, a particular object might be identified in an image, for example, due to enhanced three-dimensional aspects. Such objects identified may be, for instance, facial regions within images. By way of example only, as illustrated in FIG. 3, surface orientation data 312, or surface normals, are more defined in the facial region, paragraph [0031]; figure 3); determining a second object illumination of the second image based on the predetermined light direction ( with histogram matching, a transfer function is computed between two images (e.g., a reference and target image), and the transfer function is then applied to an image (the target image) to effectuate a transfer of lighting or lighting data, paragraph [0047]); and replacing a first object illumination of the first image with the second object illumination ( relit image is being outputted based on the lighting transfer component 402 that transfers light from a reference image to a target image).
Kim does teaches fitting a generic 3D mesh to a second object in the second image (para. 0100 “A model 540 and a model 550 are 3D texture models generated based on the 3D shape model. The model 540 indicates a 3D texture model viewed from a front side, and the model 550 indicates a 3D texture model viewed from a diagonal direction.”). None teaches:
fitting a generic three-dimensional (3D) mesh to a second object in the second image, applying illumination defined by the predetermined light direction to the generic 3D mesh fitted to the second object determining a second object illumination of the second image based on the predetermined light direction and the generic 3D mesh fitted to the second object.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY. BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664